DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07 March 2022 has been entered.  Claims 1-3, 5-18, 20 and 22-23 are pending; claims 1, 3, 5-8, 11 and 17-18 are amended; and claims 22-23 are newly added.


Response to Arguments
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that a bed-recess type actuation mechanism taught by Low would not fit within the through-hole taught by Wallace, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As explained in the rejection, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter [see CFR 1.75(d)(1) and MPEP §608.01(o)].  Correction of the following is required: the element “communication passage” found in claims 22-23 does not have proper antecedent basis in the specification.


Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  claim 18 recites “inserting the elongated element … to the through-hole” which the examiner believes should be “inserting the elongated element … [[to]] into the through-hole”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 5-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the claim limitations “is to be partially wound,” “to which the attachment is to be fitted,” and “is to be engaged with the recess” cannot be determined by the examiner because it is unclear whether the elements are partially wound, fitted, and engaged or if the elements must simply be intended do these actions.  The examiner suggests using configured to language e.g. “is configured to be partially wound” to overcome the rejection.
Regarding claim 1, the metes and bounds of the claim limitations “a recess that is recessed from the pulley groove in the first support body” cannot be determined by the examiner because it is unclear where the recess is formed within the instrument.  Seemingly the recess would be formed within a pulley comprising the pulley groove but a pulley is not claimed.
Regarding claim 1, the metes and bounds of the claim limitations “the through-hole is communicated to the recess” cannot be determined by the examiner because the scope of “is communicated” is unclear.
Claim 1 recites the limitation "the elongated element that is inserted in the through-hole" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the metes and bounds of the claim limitations “is to be attached” cannot be determined by the examiner because it is unclear whether the housing is attached or if the housing must 
Regarding claim 5, the metes and bounds of the claim limitations “the recess is formed in a shape along an outer shape of the attachment” cannot be determined by the examiner because the scope of “formed in a shape along” is unclear.  Is the limitation intended to be formed in shape corresponding to the other shape?
Regarding claim 12, the metes and bounds of the claim limitations “is inserted” cannot be determined by the examiner because it is unclear whether the wire must be inserted into the seal member or if the wire must simply be intended to be inserted into the seal member.  The examiner suggests using configured to language e.g. “is configured to be inserted” to overcome the rejection.
Regarding claim 12, the metes and bounds of the claim limitations “slit that guides the wire” cannot be determined by the examiner because it is unclear whether the slit must actively guide the wire or if the slit must simply be intended to guide the wire.  The examiner suggests using configured to language e.g. “is configured to guide” to overcome the rejection.
Regarding claim 17, the metes and bounds of the claim limitations “is to be attached” cannot be determined by the examiner because it is unclear whether the housing is attached or if the housing must simply be intended to be attached.  The examiner suggests using configured to language e.g. “is configured to be attached” to overcome the rejection.
Regarding claim 17, the metes and bounds of the claim limitations “is to be partially wound,” “to which the attachment is to be fitted,” and “is to be engaged with the recess” cannot be determined by the examiner because it is unclear whether the elements are partially wound, fitted, and engaged or if the elements must simply be intended do these actions.  The examiner suggests using configured to language e.g. “is configured to be partially wound” to overcome the rejection.
claim 17, the metes and bounds of the claim limitations “a recess that is recessed from the pulley groove in the first support body” cannot be determined by the examiner because it is unclear where the recess is formed within the instrument.  Seemingly the recess would be formed within a pulley comprising the pulley groove but a pulley is not claimed.
Regarding claim 17, the metes and bounds of the claim limitations “the through-hole is communicated to the recess” cannot be determined by the examiner because the scope of “is communicated” is unclear.
Claim 17 recites the limitation "the elongated element that is inserted in the through-hole" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the metes and bounds of the claim limitations “is to be engaged with the recess” cannot be determined by the examiner because it is unclear whether the through-hole is engaged with recess or if the through-hole must simply be intended to engage the recess.  The examiner suggests using configured to language e.g. “is configured to be engaged” to overcome the rejection.
Regarding claim 18, the metes and bounds of the claim limitations “a recess that is recessed from the pulley groove in the first support body” cannot be determined by the examiner because it is unclear where the recess is formed within the instrument.  Seemingly the recess would be formed within a pulley comprising the pulley groove but a pulley is not claimed.
Regarding claim 18, the metes and bounds of the claim limitations “a through-hole … communicated with the recess” cannot be determined by the examiner because the scope of “communicated” is unclear.
Regarding claim 22, the metes and bounds of the claim limitations “the through-hole is communicated to the recess via a communication passage that connects a middle portion in a length of the through-hole and the recess” cannot be determined by the examiner because the scope of “communicated” and what constitutes “a middle portion in a length” are unclear.  The examiner cannot determine the relationship between the through-hole, communication passage and recess.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-11, 16-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,394,998) in view of Low et al. (US 2015/0209965).

[Claims 1, 3, 5-6] Wallace discloses a robotic surgical instrument (assembly, Figs. 1-3 #10, including a robotic arm, Figs. 1-3 #12, and a surgical instrument, Figs. 1-3 #14) [col. 6, line 64 - col. 7, line 5], comprising: 
an end effector (Figs. 5-7 # 58) [col. 8, lines 9-19]; 
a first support body (rigid wrist member, Figs. 5-7 #52) that supports the end effector rotatably about a first shaft (a pivot pin of a pivotal connection, Figs. 5-7 #60, of a clevis, Figs. 5-7 #19
a second support body (end of a shaft, Fig. 5 #14.3) that supports the first support body rotatably about a second shaft (implicitly a pivot pin of pivotal connection, Figs. 5-7 #54, of a clevis, Figs. 5-7 #17) [col. 8, lines 1-6]; 
an elongated element (activation cables, Fig. 10 #C3, C4) to rotate the first support body with respect to the second support body (the activation cables angularly displace the rigid wrist member about the pivotal connection, Figs. 5-7 #54) [col. 8, lines 21-60]; and 
an elongated shaft (Fig. 3 #14.1 and Fig. 21 #114.1) to which the second support body is connected (in the embodiment of Fig. 5 the second support body appears to be formed integrally with the shaft while in the embodiment of Fig. 21 the second support body is a separate member, Fig. 21 #154, which is mounted on the end of the shaft) [col. 17, lines 34-60], wherein 
the elongated element includes a wire (cable), an attachment fixed to the wire (thickened end of the cable), and a protection tube (hypotube, Fig. 3A #33) fixed (crimped) to the wire to inhibit stretching of the cables along their lengths and along the shaft [col. 10, lines 21-49; col. 13, lines 37-45], and
the first support body includes: 
a pulley section (pulleys, Fig. 6 #64, 66) including a pulley groove (guide channels, Fig. 6 #86)  to which the elongated element is to be partially wound (along which the cable extends);
a recess (seat, Fig. 6 #84) to which the attachment is to be fitted (the seat receives the thickened end of the cable);
a through-hole (passage, Figs. 5-7 #80) extending through the first support body having a size in which the attachment and the protection tube are passable, and the through-hole is communicated to the recess such that the attachment of the the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49].
Wallace discloses the first support body (wrist member, Fig. 6 #52) comprises a pulley section (pulleys, Fig. 6 #64, 66) include a pulley groove (guide channels, Fig. 6 #86) and an engagement section (portion of the wrist member, Fig. 6 #52) that includes a recess (seat, Fig. 6 #84) shaped to engage the attachment (thickened end of the cable), wherein the through-hole is sized to allow the attachment and the protection tube to be inserted but does not disclose the attachment and the protection tube are passable through the through-hole, , the attachment is fixed to a middle of the wire between two protection tubes, the recess is recessed from the pulley grove, and that the through-hole is at a position shifted from the recess.
Low discloses an analogous robotic instrument wrist for controlling an end effector comprising a pulley section (pulley, Fig. 3A #320A), an engagement section (pocket or recess) formed in a semicircular shape within the pulley i.e. recessed from the pulley groove, and a spherical attachment (bead, Fig. 3A #315A).  The recess retains the bead to prevent the cables from sliding relative to the pulley [pars. 0100, 0102, 012; Figs. 3A, 4C].  Low further discloses the bead is fixed and centered between two lengths of cable [pars. 0100, 0102, 012; Figs. 3A, 4C].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with recess and attachment configuration (semicircular recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  The substitution would constitute a simple substitution of one known recess and attachment configuration for another since both the configuration of Wallace and Low 

[Claim 2] Wallace discloses a housing (Figs. 1, 3 #53) to which the elongated shaft is connected, wherein the housing is to be attached to a robot arm [col. 7, lines 8-10].

[Claim 7] Wallace discloses a width, in an axis direction of the second shaft, of the through-hole (passage, Fig. 6 #80) is greater than a width, in the axis direction of the second shaft, of the pulley groove (guide channel, Fig. 6 #86) of the pulley section.

[Claim 8] Wallace discloses the pulley section includes a wire groove section (guide channel, Fig. 6 #86) that is provided in an area adjacent to the recess in a circumferential direction of the pulley section and extends along an axis direction of the first shaft.

[Claim 9] Wallace discloses a depth of the wire groove section is greater than a diameter of the wire (see Figs. 11A-B which appear to show wires within the grooves) [col. 12, lines 1-10].  Regardless, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the 

[Claim 10] Wallace discloses the through-hole (passage, Fig. 5 #80) linearly extends along an axis direction of the first shaft (see Figures 5-7).

[Claim 11] Wallace discloses the second support body includes a connection base section that is connected to the elongated shaft (in the embodiment of Fig. 5 the second support body appears to be formed integrally with the shaft while in the embodiment of Fig. 21 the second support body is a separate member, Fig. 21 #154, which is mounted on the end of the shaft) [col. 17, lines 34-60] and a first protrusion section (see annotation of Fig. 5 below) and a second protrusion section (see annotation of Fig. 5 below) that protrude from a first end portion (see annotation of Fig. 5 below) of the connection base section, the first end portion being provided on a first support body side, in an extending direction of the shaft, of the connection base section, 
the first protrusion section and the second protrusion section support the first support body rotatably about the second shaft (via pivotal connection, Fig. 5 #54), the connection base section receives insertion of a connection section (distal end of shaft, Fig. 21 #114.1) of the shaft from a second end portion (Fig. 5 #14.3, Fig. 21 #154) of the connection base section opposed to the first end portion of the connection based section in the extending direction of the shaft, and 
the first end portion of the connection base section includes a partition (see annotation of Fig. 5 below) with a communication hole (holes, Fig. 5 #47) passing through the partition in the extending direction of the shaft [col. 10, lines 44-49].
Wallace discloses embodiments in which the second support body is part of the end of the shaft (Fig. 5) and in which the second support body is mounted to the end of the shaft (Fig. 21).  Therefore, it 

    PNG
    media_image1.png
    679
    685
    media_image1.png
    Greyscale

[Claim 16] Wallace discloses the end effector includes one or two end effector members (two end effector parts, Figs. 5-7 #58.1, 58. 2) [col. 8, lines 13-15].

[Claim 17] Wallace discloses a robotic surgical system (assembly, Figs. 1-3 #10, including a robotic arm, Figs. 1-3 #12, and a surgical instrument, Figs. 1-3 #14) [col. 6, line 64 - col. 7, line 5], comprising: 
a robot arm (Figs. 1-3 #12
a robotic surgical instrument (Figs. 1-3 #14) that is detachably attached to the robot arm [abstract], wherein the robotic surgical instrument includes 
an end effector (Figs. 5-7 # 58) [col. 8, lines 9-19]; 
a first support body (rigid wrist member, Figs. 5-7 #52) that supports the end effector rotatably about a first shaft (a pivot pin of a pivotal connection, Figs. 5-7 #60, of a clevis, Figs. 5-7 #19) [col. 8, lines 20-52]; 
a second support body (end of a shaft, Fig. 5 #14.3) that supports the first support body rotatably about a second shaft (implicitly a pivot pin of pivotal connection, Figs. 5-7 #54, of a clevis, Figs. 5-7 #17) [col. 8, lines 1-6]; 
an elongated element (activation cables, Fig. 10 #C3, C4) to rotate the first support body with respect to the second support body (the activation cables angularly displace the rigid wrist member about the pivotal connection, Figs. 5-7 #54) [col. 8, lines 21-60]; 
a shaft (Fig. 3 #14.1 and Fig. 21 #114.1) to which the second support body is connected (in the embodiment of Fig. 5 the second support body appears to be formed integrally with the shaft while in the embodiment of Fig. 21 the second support body is a separate member, Fig. 21 #154, which is mounted on the end of the shaft) [col. 17, lines 34-60], and
a housing (Figs. 1, 3 #53) that is to be attached to the robot arm [col. 7, lines 8-10], 
the elongated element includes a wire (cable), an attachment fixed to the wire (thickened end of the cable), and a protection tube (hypotube, Fig. 3A #33) fixed (crimped) to the wire to inhibit stretching of the cables along their lengths and along the shaft [col. 10, lines 21-49; col. 13, lines 37-45], and
the first support body includes: 
a pulley section (pulleys, Fig. 6 #64, 66) including a pulley groove (guide channels, Fig. 6 #86)  to which the elongated element is to be partially wound (along which the cable extends);
a recess (seat, Fig. 6 #84) to which the attachment is to be fitted (the seat receives the thickened end of the cable);
a through-hole (passage, Figs. 5-7 #80) extending through the first support body having a size in which the attachment and the protection tube are passable, and the through-hole is communicated to the recess such that the attachment of the elongated elements is moveable from the through-hole to engage the recess (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49].
Wallace discloses the first support body (wrist member, Fig. 6 #52) comprises a pulley section (pulleys, Fig. 6 #64, 66) include a pulley groove (guide channels, Fig. 6 #86) and an engagement section (portion of the wrist member, Fig. 6 #52) that includes a recess (seat, Fig. 6 #84) shaped to engage the attachment (thickened end of the cable), wherein the through-hole is sized to allow the attachment and the protection tube to be inserted but does not disclose the attachment and the protection tube are passable through the through-hole, the attachment is fixed to a middle of the wire between two protection tubes, the recess is recessed from the pulley grove, and that the through-hole is at a position shifted from the recess.
Low discloses an analogous robotic instrument wrist for controlling an end effector comprising a pulley section (pulley, Fig. 3A #320A), an engagement section (pocket or recess) formed in a semicircular shape within the pulley i.e. recessed from the pulley groove, and a spherical attachment (bead, Fig. 3A #315A).  The recess retains the bead to prevent the cables from sliding relative to the pulley [pars. 0100, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with recess and attachment configuration (semicircular recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  The substitution would constitute a simple substitution of one known recess and attachment configuration for another since both the configuration of Wallace and Low are known in the art to reduce sliding of a wire relative to a pulley, see MPEP § 2143 I(B).  Because the spherical attachment (bead) travels along the pulley section on opposite sides of the second support body to provide actuation, the skilled artisan would find it obvious to size the bead to pass through the through-hole or alternatively size the through-hole to allow the bead to pass through the through-hole.  Because the recess is recessed into the pulley, the resulting combination would have the through-hole shifted in position from the recess.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include two protection tubes over the cables on both sides of the bead in order to inhibit stretching of the cables along their lengths and along the shaft, as taught by Wallace.

[Claim 18] Wallace discloses a method of assembling a robotic surgical instrument (Figs. 1-3 #14), comprising:
preparing an assembly, which includes an end effector (Figs. 5-7 #58), a first support body (rigid wrist member, Figs. 5-7 #52) that supports the end effector rotatably about a first shaft (a pivot pin of a pivotal connection, Figs. 5-7 #60, of a clevis, Figs. 5-7 #19) [col. 8, lines 20-52], and a second support body (end of a shaft, Fig. 5 #14.3) that supports the first support body implicitly a pivot pin of pivotal connection, Figs. 5-7 #54, of a clevis, Figs. 5-7 #17) [col. 8, lines 1-6], 
wherein the first support body includes:
a pulley section (pulleys, Fig. 6 #64, 66) including a pulley groove (guide channels, Fig. 6 #86);
a recess (seat, Fig. 6 #84) to which an attachment of the wire is to be fitted (the seat receives the thickened end of the cable); and
a through-hole (passage, Figs. 5-7 #80) extending through the first support body and communicated with the recess (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49];
preparing the elongated element in which an attachment (thickened end of the cables) and a protection tube (hypotube, Fig. 3A #33) are fixed (crimped) to a wire (the cables) [col. 10, lines 21-49; col. 13, lines 37-45];
inserting the elongated element in which the attachment and the protection tube are fixed to the wire into the through-hole (passage, Figs. 5-7 #80) of the first support body having a size in which the attachment and the protection tube are insertable (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-49]; and
drawing the elongated element to move the attachment from the through-hole to the recess so as to engage the attachment with the recess (the cables are positioned in place by passing the ends of the cables that are not thickened through the passage from opposed sides allowing the thickened end to engage with a seat, Fig. 6 #84 within the passage) [col. 10, lines 21-65].
Wallace discloses the first support body (wrist member, Fig. 6 #52) comprises a pulley section (pulleys, Fig. 6 #64, 66) include a pulley groove (guide channels, Fig. 6 #86) and an engagement section (portion of the wrist member, Fig. 6 #52) that includes a recess (seat, Fig. 6 #84) shaped to engage the attachment (thickened end of the cable), wherein the through-hole is sized to allow the attachment and the protection tube to be inserted but does not disclose the attachment and the protection tube are passable through the through-hole, , the attachment is fixed to a middle of the wire between two protection tubes, the recess is recessed from the pulley grove, and that the through-hole is at a position shifted from the recess.
Low discloses an analogous robotic instrument wrist for controlling an end effector comprising a pulley section (pulley, Fig. 3A #320A), an engagement section (pocket or recess) formed in a semicircular shape within the pulley i.e. recessed from the pulley groove, and a spherical attachment (bead, Fig. 3A #315A).  The recess retains the bead to prevent the cables from sliding relative to the pulley [pars. 0100, 0102, 012; Figs. 3A, 4C].  Low further discloses the bead is fixed and centered between two lengths of cable [pars. 0100, 0102, 012; Figs. 3A, 4C].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the recess and attachment configuration (seat and thickened end of the cable) taught by Wallace with recess and attachment configuration (semicircular recess and bead) taught by Low in order to improve the engagement of the wire and pulley by preventing the wire from sliding relative to the pulley in both directions of actuation.  The substitution would constitute a simple substitution of one known recess and attachment configuration for another since both the configuration of Wallace and Low are known in the art to reduce sliding of a wire relative to a pulley, see MPEP § 2143 I(B).  Because the spherical attachment (bead) travels along the pulley section on opposite sides of the second support body 

[Claim 20] Wallace discloses inserting the wire (cable) through an insertion hole (holes, Fig. 6 #47) of a seal member (base region of the clevis, Fig. 6 #17); and sealing an inner space of the second support body (end of shaft) with the seal member having the wire inserted through the insertion hole of the seal member (holes 47 should be appropriately sized to minimize leakage of insufflation gas, such as carbon dioxide, from the patient's cavity during the surgical procedure. Clearances of no more than about several thousandths of an inch around the cable have proven satisfactory.) [col. 10, lines 44-49].


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,394,998) in view of Low et al. (US 2015/0209965) as applied to claim 11 above, and further in view of Uenohara et al. (US 2009/0216248).

[Claim 12] Wallace in view of Low discloses the communication hole (holes, Fig. 6 #47) but does not disclose a seal member that seals the communication hole and includes an insertion hole through which the wire of the elongated element is inserted.
Uenohara discloses an analogous surgical instrument comprising a seal member (sealing member, Figs. 2, 4 #64) that seals a communication hole (interior of joint shaft, Fig. 2 #48), wherein the seal member Fig. 4 #66a-c) through which a wire (Fig. 4 #54a-c) of an elongated element is inserted [pars. 0062-0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instrument rendered obvious by Wallace in view of Low to include the seal member taught by Uenohara near the holes in the partition in order to prevent the ingress of bodily fluids into the instrument.

[Claim 13] Uenohara discloses the seal member includes a slit (slits, Fig. 14 #104a-f) that guides the wire to the insertion hole [par. 0107]. 

[Claim 14] Uenohara discloses the seal member is compressible (made of rubber, silicone or a fluororesin) [par. 0062].  Therefore, when placed proximal to the partition, the seal member would be compressed by insertion of the shaft into the connection section.

[Claim 15] Uenohara discloses the seal member is a silicone seal (made of silicone) [par. 0062].  


Prior Art Note
Prior art is not currently applied to claims 22-23 due to the rejections under 35 USC 112(b) above.  Although, the examiner did not find a second orthogonal through-hole (Fig. 13 #4), in combination with the limitations of the intervening claims, as described in the applicant’s arguments and as seemingly presented in claim 23.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 March 2022